DETAILED ACTION
This Office action is in response to the application filed on 16 October 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese publication JP 201-14203 to Hasegawa et al. (hereinafter “Hasegawa”; a machine translation of this document is provided with this action, together with the copy of the original; text citations in the following rejections will be to the machine translation).
In re claim 1, Hasegawa discloses a voltage supply device (Fig. 1) comprising: at least one intermediate circuit (i.e., DC bus as shown) comprising at least one intermediate circuit capacitor (3); at least one power converter (5) which is the inverter circuit 5 converts the DC power stored in the capacitor 3 into AC power and drives the motor 4”) (ii) the power converter feeds electrical energy into the at least one intermediate circuit (p. 3, 2nd full paragraph: “the motor 4 is used as a generator and the regenerative power from the motor 4 is regenerated to the capacitor 3 by the inverter circuit 5”); and at least one braking chopper (6) which is connected to the connections of the at least one intermediate circuit capacitor (as shown) such that electrical energy of the at least one intermediate circuit capacitor is convertible (Examiner notes that the plain meaning of “convertible” is able to be converted and that any normally-conductive element inherently has the ability to convert electrical energy into heat via Ohmic heating) into thermal energy by the at least one braking chopper (p. 3, 2nd full paragraph: “the brake chopper circuit 6 is connected to the resistor 7 for consuming the DC power stored in the capacitor 3, and the regenerative power from the motor 4 is consumed by the resistor 7”); wherein the power converter includes at least one semiconductor switch (see transistor modules 201) which is clocked at a relatively high rate (p. 3, st full paragraph: “the inverter circuit 5 is driven at a high switching frequency”), and the braking chopper includes a semiconductor switch (101) which is clocked at a relatively low rate p. 3, 2nd full paragraph: “the brake chopper circuit 6 is operated at a low switching frequency”).
In re claim 11, Hasegawa discloses wherein the power converter (5) includes at least one semiconductor switch (201) which is clocked at a relatively high rate and is based on SiC (p. 3, 1st full paragraph), and the braking chopper includes at least one semiconductor switch (101) which is clocked at a relatively low rate and is based on Si (p. 3, 2nd full paragraph).
In re claims 12-14, Hasegawa discloses wherein the power converter includes at least one SiC MOSFET (p. 3, 1st full paragraph); and wherein the braking chopper includes at least one Si insulated-gate bipolar transistor (p. 3, 2nd full paragraph).
In re claim 16, Hasegawa discloses wherein at least one power converter is formed as an H bridge (i.e., in Fig. 1, any two legs of the inverter circuit form an H-bridge with two of the three motor coils as the load between them; see also p. 5, 5th paragraph: “the inverter circuit 5 may be a single-phase two-level inverter circuit”).
rd paragraph and p. 3, 1st full paragraph); and wherein all braking choppers of the voltage supply device exclusively include semiconductor switches which are clocked at a low rate and are based on Si (see Fig. 1, p. 2, Description of Embodiments, 2nd paragraph and p. 3, 2nd full paragraph).
In re claim 19, Hasegawa discloses wherein the voltage supply device powers a railroad (p. 1, Background, 1st paragraph: “It is a device that performs conversion, and is widely used in […] electric railway vehicles”; Examiner notes that the claimed phrase, “powers a railroad” is interpreted as encompassing powering a railway vehicle of said railroad, in light of Applicant’s specification teaching the same example application of the voltage supply device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2014-14203).
In re claim 15, Hasegawa discloses the claimed invention as explained above, except for wherein at least one power converter is formed as a pulse width modulator. Whereas the use of pulse width modulation (PWM) control for motor-drive converters was old and well-known in the art and a person of ordinary skill would have considered PWM control as the standard control option for a power converter such as the one described in Hasegawa. Because PWM control had such common usage in this type of application, the skilled artisan would have found it a routine matter to implement, which does not specifically teach any alternative method of controlling the converter switches. Further, the use of PWM control would be understood as being cost-effective and efficient for enabling control and regulation of the voltage and/or current being supplied to the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hasegawa by using PWM control on the power converter switches (i.e., such that at least one power converter is formed as a pulse width modulator) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of traction power systems using silicon carbide semiconductor elements. Notably, EP 2903160 (Mitsubishi) discloses a power supply device (Fig. 8) having an inverter (23) comprising SiC transistors and a brake chopper (29) comprising a Si transistor (see [0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838